DETAILED ACTION
Status of the Application
	Claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election with traverse of Group XIII, claims 2-4, 6-7, 9-11, drawn in part to a process for the synthesis of a functionalized organic polysulfide, wherein the process requires providing a compound, wherein said compound is a homoserine derivative, wherein the process requires a sulfhydrylase associated with a homoserine derivative, wherein the sulfhydrylase is an O-acetyl-l-homoserine sulfhydrylase, the election of O-acetyl-L-homoserine as the homoserine derivative and ammonium polysulfide as the inorganic polysulfide, as submitted in a communication filed on 7/30/2021 is acknowledged. 
Applicant’s traverse is on the ground that Guibé-Jampel et al. do not teach or suggest the enzymatic process as claimed, which has the advantage of being carried out with mild temperature and pressure conditions in aqueous solution with pH values close to neutrality and with starting materials of renewable origin.  Applicant further argues that the Examiner is placing an undue burden on the Applicant to be able to pursue all of the novel and inventive features of the invention in a reasonable number of patent applications.  Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  As mentioned in the prior Office action, the claims are directed to several inventions including methods for the synthesis of a functionalized organic polysulfide, a dicysteine polysulfide, a dihomocysteine polysulfide, a method of use of a functionalized organic polysulfide.  Therefore, the technical feature linking all these inventions is a functionalized organic polysulfide, which is a technical feature that does not make a contribution over the prior art in view of the fact that Guibé-Jampel et al. teach a dicysteine disulfide, which is a functionalized organic polysulfide.  As such, the claimed inventions do not meet the requirement for unity of invention.   With regard to placing an undue burden on Applicant due to the number of inventions set forth in the restriction 
Claims 5, 8, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/30/2021.  Claims 1-4, 6-7, 9-11 are at issue and will be examined to the extent they encompass the elected invention.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to FRANCE 16 63492 filed on 12/29/2016. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/FR2017/053782 filed on 12/21/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2019, 8/16/2019, and 1/24/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-4, 6-7, 9-10 are objected to due to the recitation of “in which”.   To be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein”.  Appropriate correction is required.
Claims 1, 11 are objected to due to the recitation of “a/”, “b/”, “c/”, “d/”, “e/” and “f/”.  To be consistent with commonly used itemization labels, it is suggested the terms be amended to recite   “(a)”, 
Claim 1 is objected to due to the recitation of “said process comprising: a/ providing…b/ providing…c/ reaction between…d/ obtaining…….e/ separation and isolation……f/ optionally, additional functionalization…..”.   To be grammatically consistent, it is suggested the claim be amended to recite  “said process comprising: (a) providing…(b) providing…(c) reacting said at least…of formula (II) with said at least one inorganic polysulfide in the presence of a sulfhydrylase…(d) obtaining…….(e) separating and isolating……and (f) optionally, further functionalization of the functionalized organic…..…..”.   Appropriate correction is required.
Claim 1 is objected to due to the recitation of “R2 is (i) either….(ii) or a hydrogen, (iii) or …”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “R2 is (i)  nonexistent….(ii) a hydrogen, or (iii) –OR3…”.  Appropriate correction is required.
Claim 1 is objected to due to the recitation of “G represents either (i) R6-C…., or (ii) (R8O)…or (iii) R8O-”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “G is (i) R6-C…., (ii) (R8O)…or (iii) R8O-”.  Appropriate correction is required.
Claim 1 is objected to due to the recitation of “R8 and R9 which are identical or different, being a proton H, an alkali metal …or an ammonium”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “R8 and R9 are H, an alkali metal …or an ammonium”. Appropriate correction is required.
Claim 1 is objected to due to the recitation of “stages a/ and b/ being or not being carried out simultaneously”.   To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “wherein stages (a) and (b) are carried out simultaneously or sequentially”.  Appropriate correction is required.
Claim 7 is objected to due to the recitation of “is chosen from the sulfhydrylases associated with…and the sulfhydrylases associated with the l-homoserine derivatives”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “is chosen from sulfhydrylases associated with…and sulfhydrylases associated with .. derivatives”.  Appropriate correction is required.
Claim 11 is objected to due to the recitation of “comprising an optional stage f/ of additional functionalization of the functionalized organic polysulfide of formula (I) obtained in stage d/ or in stage e/”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “wherein the process comprises further functionalization of the functionalized organic…..…..obtained from stage (d) or stage (e)”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “R1 and R7, which are or are not different, are a hydrogen or an aromatic or nonaromatic, linear or cyclic, saturated or unsaturated, branched or unbranched, hydrocarbon chain of 1 to 20 carbon atoms, which can comprise heteroatoms..”, “R3 being a hydrogen or an aromatic or non aromatic, linear or cyclic,…….which can comprise heteroatoms..”, “R4 and R5, which are or are not different, being a hydrogen or an aromatic or nonaromatic, linear or cyclic, saturated…… 6 is a hydrogen or an aromatic……..which can comprise heteroatoms” for the following reasons.  As written, it is unclear if R1, R7, R3 , R4, R5 and R6 can be a hydrogen or a hydrocarbon, wherein the hydrocarbon is (i) aromatic or nonaromatic, (ii) linear or cyclic, (iii) saturated or unsaturated, or (iv) branched or unbranched.  Furthermore, if the terms “an aromatic or nonaromatic, linear or cyclic, saturated or unsaturated, branched or unbranched” refer to the hydrocarbon, it is unclear as to how the hydrocarbon can have a chain of 1-20 carbon atoms if the hydrocarbon is, for example, an aromatic hydrocarbon.  In general, a chain of X carbon atoms is associated with a linear hydrocarbon.  Moreover, the term “which can comprise heteroatoms” is unclear and confusing because one cannot determine where the heteroatoms should be present, namely in the chain or anywhere in the hydrocarbon.  For examination purposes, it will be assumed that the claim requires R1, R7, R3, R4, R5 and R6 to be a hydrogen or a hydrocarbon, wherein the hydrocarbon is (i) aromatic or nonaromatic, (ii) linear or cyclic, (iii) saturated or unsaturated, or (iv) branched or unbranched, wherein R1 and R7 can be the same or different, wherein R4 and R5 can be the same or different. Correction is required. 
  Claim 1 is indefinite in the recitation of “R2 is (i) either nonexistent (when X represents –CN) for the following reasons. It is unclear if the term in parentheses is a limitation or not.  If the intended limitation is “R2 is (i) nonexistent when X is  –CN”, the claim should be amended accordingly.  Correction is required. 
Claim 1 is indefinite in the recitation of “a is an integer or decimal number between 2 and 10” for the following reasons.  The symbol “a” refers to the number of S atoms in the organic polysulfide of formula (I).  Because an atom cannot be a fraction, it is unclear as to how “a” can be a decimal number between 2-10.  If the intended limitation is “a is an integer between 2 and 10”, the claim should be amended accordingly. 
Claim 1 is indefinite in the recitation of “…and * represents an asymmetric carbon” and “..X and * are as defined above” for the following reasons.  Formula (I) already contains a C prior to the “*” symbol.  Therefore, it is unclear if formula (I) requires two C atoms next to each other, where one of them is an asymmetric carbon.  If the intended limitation is a single asymmetric carbon, the claim should be C* represents an asymmetric carbon” and “..X and C* are as defined above”.  Correction is required. 
Claim 7 (claim 9 dependent thereon) is indefinite in the recitation of “the sulfhydrylase is chosen from the sulfhydrylases associated with the l-serine derivatives and the sulfhydrylases associated with the l-homoserine derivatives” for the following reasons.  There is no antecedent basis for the sulfhydrylases associated with the l-serine derivatives, the sulfhydrylases associated with the l-homoserine derivatives, the l-serine derivatives, or the l-homoserine derivatives.  In addition, it is unclear as to which are the specific sulfhydrylases encompassed by the terms “sulfhydrylases associated with l-serine derivatives” and “sulfhydrylases associated with l-homoserine derivatives”.  The term “associated” can encompass many different relationships between the enzyme and the recited compound.  For example, an enzyme can be associated to a particular compound by (i) being any enzyme that is part of a biosynthetic pathway that produces the particular compound, (ii) using the particular compound as a substrate, (iii) being a product of a reaction catalyzed by said enzyme, or (iv) being a cofactor required for the enzyme’s catalytic activity.  For examination purposes, it will be assumed that claim 7 is a duplicate of claim 1.  Claim 9 will be interpreted as directed to the process of claim 1, wherein the sulfhydrylase is selected from the group of enzymes recited.  Correction is required. 
Claim 10 is indefinite in the recitation of “the inorganic polysulfide is chosen from alkali metal, alkaline earth metal…” of the following reasons.  As known in the art, metals are not polysulfides.  Instead, they are elements.  Therefore, it is unclear as to how an inorganic polysulfide, which is a mixture of different elements including S, can be a single element, namely a metal.  For examination purposes, it will be assumed that claim 10 requires the inorganic polysulfide to be an ammonium polysulfide.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-4, 6-7, 9-11 require a genus of sulfhydrylases having any structure and specificity to create a genus of organic polysulfides from a genus of substrates having a substantial degree of structural variability.   See Claim Rejections under 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, 
There is no structural limitation with regard to the members of the genus of sulfhydrylases required to create the immense number of structurally diverse functionalized organic polysulfides of the claimed method.   While the specification in the instant application  and/or the prior art discloses a limited number of sulfhydrylases, namely O-acetyl-L-homoserine sulfhydrylase and O-acetyl-L-serine sulfhydrylase, and the specification discloses the synthesis of dihomocysteine and cysteine polysulfide,  the specification is silent with regard to the structural features required in any sulfhydrylase required to synthesize the entire genus of organic polysulfides required by the claims. There is no structure/function correlation provided to determine  which sulfhydrylases can be used with a particular compound of formula (II), including any L-serine derivative or any L-homoserine derivative,  to create any of the functionalized organic sulfides encompassed by the claims. There is no disclosure of the structural features required in a protein so that it can act as a sulfhydrylase on any substrate that can be considered an L-serine derivative or any L-homoserine derivative having formula (II).   Furthermore, while the claims encompass further functionalizing of the organic polysulfide, the specification is silent as to the specific functionalization that can be made to these organic polysulfides of formula (I) and how to obtain such additional functionalization. 
The claims require a large genus of proteins which are structurally unrelated.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid or nucleotide sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins required by the claims.   
Due to the fact that the specification only discloses a limited number of species of the genus of sulfhydrylases and a limited number of species of the genus of substrates of formula (II) that can be used by the disclosed enzymes, as well as the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-4, 6-7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing dihomocysteine polysulfide and dicysteine polysulfide by an enzymatic reaction catalyzed by an O-acetyl-L-homoserine sulfhydrylase and an O-acetyl-L-serine sulfhydrylase, respectively, does not reasonably provide a method of producing any functionalized organic polysulfide having formula (I) from a substrate having formula (II) via an enzymatic reaction catalyzed by any sulfhydrylase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-4, 6-7, 9-11 are so broad as to encompass a method of producing any functionalized organic polysulfide having formula (I) from a substrate having formula (II) via an enzymatic reaction catalyzed by a sulfhydrylase having any structure and specificity.  See Claim Rejections under 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The enablement provided is not commensurate in scope with the claims due to the extremely large number of sulfhydrylases of unknown structure and specificity encompassed by the claims, and the lack of knowledge as to which sulfhydrylases can be used with any substrate having formula (II).  In the instant case, the specification enables a method for producing dihomocysteine polysulfide and dicysteine polysulfide by an enzymatic reaction catalyzed by an O-acetyl-L-homoserine sulfhydrylase and an O-acetyl-L-serine sulfhydrylase, respectively, in the presence of inorganic sulfide.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses O-acetyl-L-homoserine sulfhydrylase and O-acetyl-L-serine sulfhydrylase, and the synthesis of dihomocysteine and cysteine polysulfides in a reaction catalyzed by these enzymes in the presence of inorganic sulfide.  However, the specification is silent with regard to the structural features required in any sulfhydrylase required to synthesize the entire genus of organic polysulfides having 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of O-acetyl-L-homoserine sulfhydrylases and O-acetyl-L-serine sulfhydrylases,  neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any sulfhydrylase that can use any compound having formula (II) as a substrate.  The art is silent with regard to the structural features required in any sulfhydrylase so that it can use any of the compounds of formula (II) as a substrate. At the time of the invention there was a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and the unpredictability associated with determining a priori the effect of even small structural changes to a protein’s activity.   For example, Agren et al. (Journal of Biological Chemistry 283(46):31567-31574) teach that a sulfhydrylase annotated as an O-acetylserine sulfhydrylase was in fact an O-phosphoserine sulfhydrylase (page 31568, right column, first full paragraph).  Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating proteins as well as enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of proteins to find those that have the desired enzymatic activity.   In the absence of (a) a rational and predictable scheme for selecting those sulfhydrylases most likely to act on the desired substrate having formula (II), (b) a rational and predictable scheme to determine which of the extremely large number of substrates having formula (II) are more likely to be substrates for the sulfhydrylases disclosed, or (c) a correlation between structure and the sulfhydrylase activity, one of skill in the art would have to test an essentially infinite number of proteins to enable the entire scope of the claimed invention. 
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient 

Art of Interest
Chocat et al. (Agric. Biol. Chem. 49(4):1143-1150, 1985; cited in the IDS) teach the production of homocysteine (dihomocysteine) from L-O-acetylhomoserine (OAH) in a reaction catalyzed by L-O-acetylhomoserine (OAH) sulfhydrylase in the presence of NaHS (sodium sulfide; page 1144, right column, Enzyme assay; page 1146, left column, Table 1, first entry).  Chocat et al. do not teach or suggest an inorganic polysulfide.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 4, 2021